Case:20-02911-MCF13 Doc#:30-1 Filed:02/12/21 Entered:02/12/21 06:03:26     Desc:
                    Exhibit Motion to Dismiss Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


IN RE:                                             CASE NUMBER: 20-02911

FERNANDO L. ROSA VILLEGAS                               CHAPTER: 13
DEBTOR

INFORMATIVE MOTION

TO THE HONORABLE COURT:



                              MOTION REQUESTING DISMISSAL

        Comes now, Tania M. Solano Andújar, through her undersigned

counsel and respectfully states and prays:


1.      On or around August 18, 2020, the subscriber notified all

        pertinent parties, involved in this case, about critical

        errors that have been included within this petition.

2.      Today, we repeat ASUME’s apparent certification, pertaining to

        the amount owed by debtor to our client, falls short when

        compared to the correct amount of debt that is really owed to

        our client. To make it worse, debtor has failed to make any

        child support payment, for more than 10 consecutive months,

        preceding this motion. As far as it was brought to our

        attention, by our client, at most, debtor made no more than

        two child support payments during 2020. Debtor has failed to

        pay any child support for 2021 either.




20210212SolanoVrosaCH13.wpd
Case:20-02911-MCF13 Doc#:30-1 Filed:02/12/21 Entered:02/12/21 06:03:26                   Desc:
                    Exhibit Motion to Dismiss Page 2 of 4


Similarly, our client should not be compelled to share, nor publish

her exact physical location, nor physical address anywhere she does

not feel is safe doing it. The debtor already directly confessed,

under oath, and in open court back in a 2018's Carolina Superior

Court,       perpetrating           a    wide    range   of    felonies,     and   Law   54's

violations, against our client. An urgent and serious exception

must be applied, for all victims of crimes, who, as our client

does, are actively hiding from the person she fears the most:

debtor Rosa Villegas.

        Wherefore, our client respectfully requests for this Honorable

Court enter an Order asking:

        a.      ASUME to correct all or its certified errors, regarding

                our client’s debt;

        b.      For our client’s address to be stricken, permanently

                deleted, and barred from being published by debtor,

                ASUME,        and       all   third    parties   involved     within     this

                petition;

        c.      Dismiss this petition, so that San Juan Superior Court’s

                proceedings             are     prevented     from   being    abused,     and

                permanently stalled by debtor.

NOTICE: Within fourteen (14) days after service as evidenced by the
certification, any party against whom this paper has been served,
or any other party to the action who objects to the relief sought
herein, shall serve and file an objection or other appropriate
response to this paper with the Clerk’s office of the U.S.
Bankruptcy Court for the District of Puerto Rico. If no objection
or other response is filed within the time allowed herein, the
paper will be deemed unopposed and may be granted unless: (I) the


20210212SolanoVrosaCH13.wpd                        2
Case:20-02911-MCF13 Doc#:30-1 Filed:02/12/21 Entered:02/12/21 06:03:26   Desc:
                    Exhibit Motion to Dismiss Page 3 of 4


requested relief is forbidden by law; (ii) the requested relief is
against public policy; or (iii) in the opinion of the Court, the
interest of justice requires otherwise.

RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico on this date February 12, 2021.


                              CERTIFICATE OF SERVICE

OUR CLIENT AND UNDERSIGNED ATTORNEY HEREBY CERTIFY: that this
motion has been filed using the Bankruptcy Court’s ECM/ECF
electronic filing system which will automatically notify all
participants to said system including the Office of the U.S.
Trustee and the Chapter 13 Trustee. I HEREBY CERTIFY THAT all other
parties included in attached master address list who are not
participants of the Court’s automatic filing system have been
notified of this motion via regular mail sent on this same date.

                                                  Respectfully submitted.
                                                  /s/ Maritza Ortiz, Esq.
                                                      Maritza Ortiz, Esq.
                                                            USDC-PR 19522
                                                          P.O. Box 361165
                                                     San Juan, P.R. 00936
                                                       Phone 914-572-5249
                                              Email: attymari@outlook.com




20210212SolanoVrosaCH13.wpd             3
Case:20-02911-MCF13 Doc#:30-1 Filed:02/12/21 Entered:02/12/21 06:03:26   Desc:
                    Exhibit Motion to Dismiss Page 4 of 4


FERNANDO L ROSA VILLEGAS
PO BOX 3184
CAROLINA, PR 00984

ALEXANDRA   ROSARIO MORELL
COLLAZO &   ROSARIO LAW FIRM
#41 CALLE   BALDORIOTY
COAMO, PR   00769

AMERICAN EXPRESS
PO BOX 26312
LEHIGH VALLEY, PA 18002-6312

AMERICAN INFOSOURCE LP
PO BOX 248848
OKLAHOMA CITY, OK 73124-8848

ANDERSON FINANCIAL PR
(BORINQUEN TITLE LOAN )
3440 PRESTON RIDGE RD SUITE 500
ALPHARETTA, GA 30005

ANDERSON FINANCIAL SERVICE OF PR
LLC BORINQUEN TITLE LOAN
ALDA STREET 1591 CARIBE DEVELOPMENT
SAN JUAN, PR 00918

ASUME
PO BOX 71316
SAN JUAN, PR 00936-8416

CLARO
PO BOX 70366
SAN JUAN, PR 00936-8366

DTOP
MINILLAS STATION
PO BOX 41269
SANTURCE, PR 00904

TMOBILE
PO BOX 53410
BELLEVUE, WA 98015-3410




20210212SolanoVrosaCH13.wpd           4
